Case: 1:20-cv-05191 Document #: 33-9 Filed: 12/10/20 Page 1 of 2 PageID #:416




                              EXHIBIT 22
"Intellectual Propert Legal Notices"                                                                                http://www.pattmcoprlaw.com/IPLegalNotices.htm
                      Case: 1:20-cv-05191 Document #: 33-9 Filed: 12/10/20 Page 2 of 2 PageID #:417

                    Intellectual Property Legal Notices

                    Please take notice that the following lawsuit is pending in US District Court

                    Named Parties Are Required to Respond to the Summons and Complaint

                                                              United States District Court
                                                              Northern District of Illinois
                                                              CIVIL DOCKET FOR CASE #: 1:20-cv-05191
                     Wayne Farms LLC v John Doe et al                                                         Date Filed: 09/02/2020
                     Assigned to: Honorable Gary Feinerman                                                    Jury Demand: None
                     Cause: 15:1127 Trademark Infringement                                                    Nature of Suit: 840 Trademark
                                                                                                              Jurisdiction: Federal Question

                        Date     No.                                                           Description
                                       COMPLAINT filed by Wayne Farms LLC; Filing fee $ 400, receipt number 0752-17389208. (Attachments: # 1 Exhibit
                     09/02/2020 1      Exhibit 1, # 2 Exhibit Exhbit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4, # 5 Exhibit Exhibit 5)(Brezina, David)
                                       (Entered: 09/02/2020)
                                   MINUTE entry before the Honorable Gary Feinerman:Motion hearing held. For the reasons stated on the record,
                                   Plaintiff's motion for preliminary injunction 19 is granted. Plaintiff shall submit a proposed order to the proposed order
                                   email box. Status hearing set for 12/4/2020 at 9:15 a.m. Attorneys/Parties should appear for the 12/4/2020 hearing by
                                   calling the Toll-Free Number: (877) 336-1828, Access Code: 4082461. Members of the public and media will be able to
                     10/15/2020 22 call in to listen to this hearing (use toll free number). Please, please be sure to keep your phone on mute when you are
                                   not speaking. Persons granted remote access to proceedings are reminded of the general prohibition against
                                   photographing, recording, and rebroadcasting of court proceedings. Violation of these prohibitions may result in
                                   sanctions, including removal of court issued media credentials, restricted entry to future hearings, denial of entry to
                                   future hearings, or any other sanctions deemed necessary by the Court. Mailed notice. (jlj, ) (Entered: 10/16/2020)
                     10/26/2020 23 AMENDED complaint by Wayne Farms LLC against All Parties (Brezina, David) (Entered: 10/26/2020)
                                   PRELIMINARY INJUNCTION Order Signed by the Honorable Gary Feinerman on 11/2/2020.Mailed notice.(jlj, )
                     11/02/2020 27
                                   (Entered: 11/02/2020)

                    For Complete Docket See (account required): https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?351315269206309-L_1_0-1

                    For Further Information Contact:

                     David C. Brezina
                     Ladas & Parry LLP
                     224 South Michigan Avenue
                     Suite 1600
                     Chicago, Illinois 60604
                     Tel. (312) 427-1300
                     Fax. (312) 427-6663
                     dbrezina@ladas.net

                    Copyright 2020 David C. Brezina All rights reserved.




1 of 1                                                                                                                                                   12/9/2020, 1:54 PM
